EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Vamos on 8/8/22.
	The application has been amended as follows: 
Claim 7, lines 10 and 16 have been modified from “an rotating disc end” to –a rotating disc end—. 
Claims 13-18 have been canceled. 

REASONS FOR ALLOWANCE
Claims 7-12 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “the ball comprising: (i) one or more pin cavities; (b) a locking pin, a spring, and a push rod for each of the corresponding pin cavities; (i) the locking pin comprising: a proximal end; (ii) the push rod comprising: a rotating disc end and an opposing end; (iii) where the spring is connected to the proximal end of the locking pin and the ball, and (iv) where the opposing end of each push rod is attached to the corresponding locking pin, (c) a control rod; the control rod comprising: (i) a rotating disc end; and (ii) a distal end; (d) a rotating disc; the rotating disc comprising: (i) a perimeter; (ii) a push rod opening for each push rod, where the rotating disc end of each push rod attaches to the corresponding push rod opening of the rotating disc; (iii) a control rod opening for the control rod, where the rotating disc end of the control rod attaches to the corresponding control rod opening of the rotating disc; and (iv) where each push rod opening and the control rod opening are provided along the perimeter of the rotating disc; (e) a locking cylinder; the locking cylinder comprising: 5(i) a keyhole; (ii) where the distal end of the control rod is attached to the locking cylinder, (f) where each locking pin lies within the corresponding pin cavity, (g) where the turn of the locking cylinder moves the control rod, (h) where the rotating disc rotates based on the movement of the control rod, (i) where the rotation of the rotating disc moves each push rod, which in turn extends and retracts each locking pin from the corresponding pin cavities, and (j) where the rotating disc, the control rod, each push rod, and each spring are disposed within the ball” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611                   


/TONY H WINNER/Primary Examiner, Art Unit 3611